991 A.2d 306 (2010)
Marie D. VOGT, Administratrix of the Estate of Theresa Thibeault, Marie Vogt, Administratrix of the Estate of Joseph Thibeault, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (ALLIED SIGNAL, INC., and its Successor in Interest Honeywell, Inc. and Travelers Insurance Co.), Respondents.
No. 157 EM 2009.
Supreme Court of Pennsylvania.
March 23, 2010.

ORDER
PER CURIAM.
AND NOW, this 23rd day of March, 2010, the Petition for Allowance of Appeal, treated as an Application for Relief is DENIED.